Citation Nr: 9934169	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  97-20 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than March 14, 1995, 
for a 20 percent disability evaluation for a seizure 
disorder.


REPRESENTATION

Appellant represented by:	Laurel Fedor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel

INTRODUCTION

The veteran had active service from August 1962 to August 
1965.  He was diagnosed in service with temporal lobe 
epilepsy and separated therefrom by action of a physical 
evaluation board.  A September 1965 rating decision granted 
service connection for grand mal convulsive disorder, 
idiopathic, and assigned a 100 percent disability evaluation.  
After further development of the evidence, an August 1967 
rating decision reduced the assigned evaluation to 10 
percent.

On March 22, 1995, the veteran claimed an increased rating.  
A July 1995 rating decision increased the evaluation to 20 
percent, effective March 14, 1995.  In August 1995, he 
claimed an earlier effective date for assignment of the 20 
percent evaluation.  This appeal arises, in part, from a 
March 1996 rating decision that denied the claim.

In October 1996, the veteran claimed an increased rating for 
the seizure disorder.  This appeal also arises from a March 
1997 rating decision that denied a rating greater than 20 
percent.  A November 1997 hearing officer decision granted an 
increased rating to 40 percent, effective on the date of the 
October 1996 claim.

The veteran testified at an August 1998 Travel Board hearing 
convened by the undersigned, the Member of the Board of 
Veterans' Appeals (Board) designated by the Chairman to 
conduct the hearing and render the final decision in this 
case.  At the hearing, the veteran presented documentary 
evidence and, in addition, his attorney subsequently sent 
additional documentary evidence directly to the Board.  None 
of that evidence had been considered by the RO.  A veteran 
who submits evidence at a hearing, or within 90 days of 
notice of certification of the appeal to the Board, has a 
right to have such evidence considered by the RO unless that 
right is waived.  38 C.F.R. § 20.1304.  At the hearing, the 
veteran, accompanied by his counsel, expressly elected not to 
waive that right and, therefore, the case was remanded in 
January 1999 so the RO could consider the new evidence.

During the pendency of the remand, a July 1999 rating 
decision by the RO assigned a 100 percent evaluation for 
grand mal convulsive disorder, idiopathic.  That is the 
maximum rating authorized for seizure disorders under the 
provisions of 38 C.F.R. § 4.124a.  A claimant is generally 
presumed to be seeking the maximum benefit allowed by law, so 
a claim remains in controversy where less than the maximum 
benefit available is awarded.  AB v. Brown, 6 Vet.App. 35, 38 
(1993).  However, the maximum benefit available has been 
awarded, and nothing remains for the Board to adjudicate, so 
the issue as to the evaluation of the veteran's seizure 
disorder is no longer before the Board.  All that remains is 
the issue as to the effective date assigned for his previous 
rating of 20 percent.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  In a statement received on March 22, 1995, the veteran 
requested reevaluation of his seizure disorder.

3.  A July 1995 rating decision increased the evaluation to 
20 percent, effective March 14, 1995, the date the veteran 
was admitted to a VA medical center.

4.  The 20 percent evaluation assigned by the July 1995 
rating decision was based upon records of the veteran's March 
1995 hospitalization, and not on any earlier evidence of 
record.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 14, 
1995, for a 20 percent evaluation for a seizure disorder, 
have not been met.  38 U.S.C.A. §§ 5110(b)(2) (West 1991); 38 
C.F.R. §§ 3.157(b)(1), 3.400(o)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

In his March 1995 increased rating claim, the veteran 
reported that he had been treated for a seizure disorder, 
since 1967, at a VA medical center and was currently 
hospitalized for further treatment.  He sought a rating 
greater than 10 percent for the seizure disorder.

The March 1995 VA hospital record showed the veteran's 
admission on March 14, for audiovisual and 
electroencephalographic monitoring to determine frequency of 
seizures and response to medication.  In the report, 
examiners reviewed the veteran's medical history from birth, 
to the first diagnosis of epilepsy at age 24 in 1964, to the 
present.  They noted that, in 1964, he had three or four 
episodes, lasting from one to three minutes each, marked by 
hypersalivation, loss of consciousness, and slumping in a 
chair.  He denied auras.  An electroencephalogram done then 
may have suggested a temporal abnormality, but did not 
identify the affected side.  He was started on Phenobarbital 
and Dilantin, but the Phenobarbital was discontinued due to 
oversedation.  He recalled frequent seizures between ages 24 
and 26, but they diminished and, by age 27, had become rare.  
He said that seizure control was good over the next 15 years 
and his medication then was Dilantin, 300 mg per day.  
Records indicated some suspicious symptoms during that time, 
including upset stomach, increased salivation, and nocturnal 
tongue-biting, so Dilantin was increased.  Over the years, 
Dilantin dosages ranged from 300 to 500 mg and, when gum 
hypertrophy and bleeding occurred, dosages were reduced to 
300 mg.

Examiners noted that the veteran had no clear history of 
automatisms or tonic-clonic activity.  He described some 
fatigue postictally but no focal weakness.  He reported an 
incident in February 1993 when he may have had a seizure 
while driving a car and "the next thing [he] knew [he] was 
on a stretcher."  He was seen at a hospital, but no changes 
were made in his medication there.  At the VA epilepsy 
clinic, his Dilantin was increased to 400 mg per day.  He 
said that, in December 1994, he was stopped by the police for 
running over a mailbox.  He denied that that event was 
related to seizures but, when he told the authorities of his 
history of seizures, his license was revoked.  Tegretol was 
then added to his medication, but he decided to stop taking 
it after experiencing dizziness and difficulty urinating.

Currently, he denied automatisms, tonic-clonic movements, and 
incontinence, but admitted to 5-to-10-second lapses of 
consciousness.  He was unable to quantify those episodes.  
Previous seizure episodes had been attributed to sleep 
deprivation or medication noncompliance.  The veteran's 
mother reported having witnessed a few seizures each year, 
the most recent in church in December 1994 when he had 
whispered, "Oh my God," clasped his hands, and drooled.  
That episode had lasted approximately half a minute.  In 
February 1995, Neurontin, 300 mg, was added.  He denied 
further seizure activity thereafter, and denied side effects 
as well.

Except for asymmetric ankle reflexes, 2+ on the right and 1+ 
on the left, no abnormalities were noted by physical or 
neurologic examination.  Examiners reviewed results of 
diagnostic tests, including a report of a November 1964 
electroencephalogram, that showed right occipital slowing and 
left posterior temporal and right anterior spikes at 4.5 to 
5.0 per second; the report of a 1977 electroencephalogram, 
read as normal; and a 1983 computerized tomography scan of 
the head, with and without contrast, that was also reported 
as normal.  The Dilantin level at admission was 11.8.

No seizures were recorded by audiovisual or 
electroencephalographic monitoring during the first four days 
of hospitalization.  Electroencephalograms showed no 
epileptiform discharges and were significant only for 
isolated sharp waves at F8 and T4.  Dilantin taper was 
started on March 19.  The veteran reported one episode of 
diaphoresis that evening, but it was not associated with any 
epileptiform activity.  He also reported nocturnal lip-biting 
and increased salivation during the evening of hospital day 
six, but that was not associated with any epileptiform 
activity, either.  Dilantin was discontinued.  The plan was 
to "reload" the veteran with Dilantin and discharge him 
with Dilantin and Neurontin.

He was leaving the hospital with a friend at approximately 
11:00 am on March 22, when he became tremulous, stiff, and 
unresponsive, and began to salivate.  There was no focal 
activity.  On examination fifteen minutes later, he did not 
recall the event, there was no focality or nystagmus, tandem 
gait was normal, and Dilantin level was 11.2.  Medications 
were changed, and he was discharged the next day.

In a July 1995 rating decision, the evaluation for the 
veteran's seizure disorder was increased from 10 to 20 
percent effective March 14, 1995, the date he was admitted to 
the VA hospital.  In the rating decision, the RO indicated 
that VA treatment records would be reviewed to determine 
whether an earlier effective date could be established.  In 
an August 1995 statement, the veteran submitted a February 
1993 motor vehicle accident report which indicated that he 
had struck a post and mailbox, and might have had a seizure.  
He contended that an earlier effective date was warranted.

A February 1995 VA outpatient treatment record from the 
epilepsy clinic noted the veteran's history of seizures since 
age 24.  He had been started on Tegretol on his last visit, 
but had decided to stop taking it because of presumed side 
effects.  He admitted to some medication noncompliance, but 
thought he had done better lately.  He had no history of 
generalized tonic-clonic seizures, only smaller ones.  A 
neurologic examination revealed a mild tremor on the left.  
The plan called for continuing Dilantin at 400 mg per day and 
considering adding Neurontin.  The veteran was to return to 
the clinic in three months.

Other VA outpatient treatment records for the year preceding 
the veteran's March 14, 1995, admission to the VA medical 
center reflected treatment for a prostate disorder, diagnosed 
as benign prostatic hypertrophy; a dental disorder, diagnosed 
as gingival hyperplasia secondary to Dilantin and poor oral 
hygiene; and a vision disorder, diagnosed as astigmatism and 
presbyopia.


Analysis

The criteria for evaluating seizure disorders, under the 
provisions of Diagnostic Codes 8910 (grand mal epilepsy) and 
8911 (petit mal epilepsy), are as follows:  a 100 percent 
evaluation is assigned for 12 major seizures during the 
preceding year; an 80 percent evaluation is assigned for 4 
major seizures, or more than 10 minor seizures weekly, during 
the preceding year; a 60 percent evaluation is assigned for 3 
major seizures, or 9 or 10 minor seizures weekly, during the 
preceding year; a 40 percent evaluation is assigned for 1 
major seizure during the preceding 6 months or 2 major 
seizures, or 5 to 8 minor seizures weekly, during the 
preceding year; a 20 percent evaluation is assigned for 1 
major seizure during the preceding 2 years or 2 minor 
seizures during the preceding 6 months; and a 10 percent 
evaluation is assigned for a confirmed diagnosis of epilepsy 
with a history of seizures.  38 C.F.R. § 4.124a.

Notes to the aforementioned regulation describe major 
seizures as generalized tonic-clonic convulsions accompanied 
by unconsciousness; minor seizures are described as brief 
interruptions in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes, 
nodding of the head, sudden loss of postural control, or 
sudden jerking of the arms, trunk, or head.  The frequency 
and nature of seizures may be established by competent, 
consistent lay testimony emphasizing convulsive and immediate 
postconvulsive symptomatology.

The effective date for an increased rating is the date of the 
claim or the earliest date, during the year preceding the 
date of the claim, on which an increase in disability was 
demonstrated.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  The date of admission to a VA hospital for 
examination or treatment of the disorder at issue is accepted 
as the date of receipt of an informal claim.  38 C.F.R. 
§ 3.157(b)(1).

Here, the veteran's increased rating claim was received on 
March 22, 1995.  The evidence shows that he was admitted to 
the VA hospital on March 14, 1995; that he had no history of 
tonic-clonic convulsions; that his mother reported a seizure 
in December 1994, and he had one as he was leaving the 
hospital on March 22, 1995; and that a 20 percent evaluation 
was assigned effective March 14, 1995, the date the veteran 
was admitted to the VA hospital.  Thus, the RO determined 
that the veteran had experienced one major seizure during the 
preceding two years, or two minor seizures during the 
preceding six months.

In applying the rule regarding effective dates for increased 
ratings, the question is whether the evidence shows that a 20 
percent evaluation was warranted during the year before March 
14, 1995, the date of his hospitalization and, hence, his 
informal claim for an increased rating.  During that year, 
records show that the veteran was seen only once regarding 
his seizure disorder, and that a history of no tonic-clonic 
seizure activity was recorded on that occasion.  When he was 
hospitalized in March 1995, he reported 5-to-10-second 
episodes of loss of consciousness, but was unable to quantify 
those episodes.  There is no evidence that would warrant 
assignment of a 20 percent evaluation prior to March 14, 
1995.


ORDER

An effective date earlier than March 14, 1995, for a 20 
percent evaluation for a seizure disorder, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

